DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  “is disposed in a side of” should read “is disposed on .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Dependent claims inherit the deficiencies of parent claims.
Claim 1 recites “the wall”. There is insufficient antecedent basis for this limitation within the claim.
Claim 2 recites “the expansion rate”, “the size of the second through hole”, and “the rate of the first piston compressing the first drug”. There is insufficient antecedent a compression of the first drug deliver chamber by the first piston, so as to control the drug release rate”.
Claim 3 recites “drugs filled in both the first drug delivery chamber and the second drug delivery chamber”. This renders the claim indefinite as it is unclear if these drugs refer to and include the “a drug filled in the first drug delivery chamber” or is instead an additional second drug in the first chamber. In the interest of compact prosecution Examiner will consider this limitation to reference the first drug not to be an additional drug. Examiner suggests “the first drug in the first drug delivery chamber and a second drug in the second drug delivery chamber”.
Claim 3 recites “the first drug delivery is disposed”. This renders the claim indefinite as it is unclear what the first drug delivery is. In the interest of compact prosecution Examiner will consider this to mean “the first drug delivery chamber is disposed”.
Claim 6 recites “an expandable material”. This renders the claim indefinite as it is unclear if this is the same as or different than the recitation of the same in claim 1. Examiner suggest “a second expandable material”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckenhoff et al. (US 4,772,474).
In regards to claim 1:
An automatic drug delivery device (Figs. 4 element 10), comprising: an enclosure and a first piston disposed in the enclosure (Figs. 4 element 14 enclosure, Fig. 4 mouth at one end,” (emphasis added), mouth considered to be second through hole. Col 5:51-Col 6:36 “Wall 12 surrounds an internal capsule wall 14 and internal compartment or lumen 15. Wall 12 comprises, in a presently preferred embodiment, a semipermeable wall forming composition that is substantially permeable to the passage of an external fluid, and it is substantially impermeable to the passage of a beneficial agent and other ingredients contained in dispensing system 10.” Fluid communication is established through element 12 through the second through hole to element 18); a first targeted dissolution membrane, which covers the first through hole and the second 

    PNG
    media_image1.png
    428
    512
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the device of Fig. 4 with the targeted dissolution membrane taught by the alternative embodiment of Fig. 13. This would have been motivated by design choice. One of ordinary skill in the art would have picked the various components of the alternative embodiments in order to achieve their individually desired delivery parameters of their particular application/design. Col 21:36-Col 26:62 demonstrate the various examples, directly taught by Eckenhoff, of how one  of ordinary skill in the art could choose to tune the delivery parameters to meet said individually desired delivery parameters. These teaching of tuning to desired delivery parameters is further emphasized by Col 26:63-68 “Inasmuch as the foregoing specification comprises preferred embodiments of the invention, it is understood that variations and 
In regards to claim 2:
The automatic drug delivery device of claim 1, wherein the expansion rate of the expandable material that absorbs liquid and/or the size of the second through hole are controlled to adjust the rate of the first piston compressing the first drug delivery chamber, so as to control the drug release rate (Col 23:5-20 “A passageway is laser drilled through the semipermeable wall connecting the exterior of the dispenser with the heat sensitive drug formulation for releasing it at a controlled rate over time.”).

In regards to claim 11:
The automatic drug delivery device of claim 1, wherein the enclosure is made of one or more of medical grade polycarbonate, polyurethane, polyacrylate, polymethyl methacrylate, polyetheretherketone, polystyrene and polyethylene (Col 11:1-Col 13:59 “Generally materials possessing from 5% to 95% pores, and having a pore size of from 10 angstroms to 100 microns can be used for making wall means 13 and 14.”, “Materials suitable for forming a microporous means and/or wall include polycarbonates comprising linear polyesters of carbonic acid in which carbonate groups recur in polymer chains by phosgenation of a dihydroxy aromatic such as a bisphenol”).
Claim(s) 3-4, and 8-10Eckenhoff et al. (US 4,772,474) in view of Brunet (US 4,643,721).
In regards to claim 3:
The automatic drug delivery device of claim 1, taught by Eckenhoff as described in parent claim rejection.
Eckenhoff discloses the claimed invention except for wherein the automatic drug delivery device further comprises: a second drug delivery chamber; wherein the first drug delivery is disposed in a side of the second drug delivery chamber opposite the first expansion chamber; a second targeted dissolution membrane covering the third through hole that dissolves at a second targeted region; and drugs filled in both the first drug delivery chamber and the second drug delivery chamber. It would have been an obvious to duplicate the first drug delivery chamber and put the new second drug delivery chamber on the side of the first drug delivery chamber, since such a modification would have involved a mere duplication of parts without any new or unexpected results of the duplication. This change is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04(VI)(B). 
Eckenhoff does not appear to explicitly teach a through hole in the second piston as claimed. Brunet teaches, a second piston (Fig. 1 element 37 provided between the first drug delivery chamber (Fig. 1 element C) and the second drug delivery chamber (Fig. 1 element C1), a third through hole communicating with the second drug delivery chamber (Figs. 1-5 valve member, element 46, sits in through hole, best described as hole of element 45, see annotated Fig. 5 below).

    PNG
    media_image2.png
    269
    292
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to duplicate the drug delivery chamber taught by Eckenhoff to be in series as taught by Brunet, to include the intermediate pistons with through holes and valves taught by Brunet. This would have been motivated by Brunet (Col 3:19-27 “The ampule 15 is designed to provide at least two hermetically separated compartments adapted to receive metered quantities of medicated substance”). These separate sealed compartments allow different drugs to be delivered in series of each other or different dosage strengths of the same drug to be delivered in series.
	
In regards to claim 4:
The automatic drug delivery device of claim 3, Eckenhoff does not appear to explicitly teach the through hole in the second piston as claimed. Brunet teaches, wherein the third through hole is formed in the second piston, and the third through hole communicates with the second drug delivery chamber  (Figs. 1-5 valve member, element 46, sits in through hole, best described as hole of element 45, see annotated Fig. 5 below).

    PNG
    media_image2.png
    269
    292
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to duplicate the drug delivery chamber taught by Eckenhoff to be in series as taught by Brunet, to include the intermediate pistons with through holes and valves taught by Brunet. This would have been motivated by Brunet (Col 3:19-27 “The ampule 15 is designed to provide at least two hermetically separated compartments adapted to receive metered quantities of medicated substance”). These separate sealed compartments allow different drugs to be delivered in series of each other or different dosage strengths of the same drug to be delivered in series.

In regards to claim 8:
The automatic drug delivery device of claim 1, wherein the expandable material is water swellable sponge, sodium polyacrylate-modified lignocellulose, chitosan- modified lignocellulose, or a polymer mixed by rubber polymer with water- absorbing resin (Col 13:60-Col 15:25 “Expandable means 18 housed in compartment 15 generically comprises, in a presently preferred embodiment, a hydrogel composition. The hydrogel composition can be noncross-linked, or it is, optionally, cross-linked, and it .
Claim(s) 5-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckenhoff et al. (US 4,772,474) in view of Brunet (US 4,643,721), further in view of Pope et al. (US 4,723,958).
In regards to claim 5:
The automatic drug delivery device of claim 3, taught by Eckenhoff in view of Brunet as described in parent claim rejection.
Eckenhoff in view of Brunet does not appear to explicitly teach the through hole through the wall of the enclosure as claimed. Pope teaches, wherein the third through hole is formed in the wall of the enclosure (Fig. 2, elements 3), and when the drug in the first drug delivery chamber is released, the third through hole communicates with the second drug delivery chamber (Fig. 2 elements 4, and 6-8. Col 4:29-44 “an end of container 1 may be provided with a storage area 8 for the inert spacer layers 7 as they are pushed along the device. This arrangement prevents the inert spacer layers 7 from entering the physiological area being treated. This is particularly important when the instant device is used as a subcutaneous implant” See annotated Fig. 2 below. As the first drug chamber is dissolved and release the driving force element 2 forces the 

    PNG
    media_image3.png
    316
    395
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to change the location of the third through hole to be in the wall of the enclosure as taught by Pope. The particular placement of the through hole is considered to be within the level of one of ordinary skill in the art as a matter of design choice. See MPEP 2144.04(VI)(C). 

In regards to claim 6:
The automatic drug delivery device of claim 3, taught by Eckenhoff as described in parent claim rejection.
Eckenhoff discloses the claimed invention except for wherein the automatic drug delivery device further comprises: a second expansion chamber; an expandable 
Eckenhoff does not appear to explicitly disclose the third piston as claimed. Pope teaches, a third piston provided between the first expansion chamber and the second expansion chamber (See annotated Fig. 2 below); and wherein when the drug in the first drug delivery chamber is released, the third through hole communicates with the second drug delivery chamber and the fourth through hole communicates with the second expansion chamber (Fig. 2 elements 4, and 6-8. Col 4:29-44 “an end of container 1 may be provided with a storage area 8 for the inert spacer layers 7 as they are pushed along the device. This arrangement prevents the inert spacer layers 7 from entering the physiological area being treated. This is particularly important when the instant device is used as a subcutaneous implant” See annotated Fig. 2 below. As the first drug chamber is dissolved and released the driving force element 2 forces the expanding layer 6 (first expansion chamber) and inert layer 7, initially held between first and second drug chambers, into element 8 such that element 3 is then in fluid communication with the second drug chamber and second expansion chamber. Col 4:29-52 “The opening 3 may be the entire cross-section of the container, as shown in FIG. 4, or preferably the opening 3 may be circumferential in the form of holes or slots.”).

    PNG
    media_image4.png
    325
    567
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the enclosure taught by Eckenhoff to include the third and fourth through holes, and second expansion chamber and piston between expansion chambers as taught by Pope. This would have been motivated by providing a fresh expansion chamber for the release of the second drug chamber as the rate osmotic pumps are known in the art to slow down over time.
In regards to claim 7:
The automatic drug delivery device of claim 6, taught by Eckenhoff in view of Brunet as described in parent claim rejection.
Eckenhoff in view of Brunet does not appear to explicitly teach the through hole through the wall of the enclosure as claimed. Pope teaches wherein both the third through hole and the fourth through hole are formed in the wall of the enclosure (Fig. 2, elements 3).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to change the location of the third through hole to be in the wall of the enclosure as taught by Pope. The particular placement of the through hole is considered to be within the level of one of ordinary skill in the art as a matter of design choice. See MPEP 2144.04(VI)(C).
In regards to claim 9:
The automatic drug delivery device of claim 6, wherein the expandable material is water swellable sponge, sodium polyacrylate-modified lignocellulose, chitosan- modified lignocellulose, or a polymer mixed by rubber polymer with water- absorbing resin (Col 13:60-Col 15:25 “Expandable means 18 housed in compartment 15 generically comprises, in a presently preferred embodiment, a hydrogel composition. The hydrogel composition can be noncross-linked, or it is, optionally, cross-linked, and it possesses properties, such as the ability to absorb and/or imbibe an exterior fluid through a semipermeable component of the wall” entire cited selection recites various water absorbing resin, polymers and various compositions the would be considered to be a water swellable sponge. Quoted selection of hydrogel is considered to be a water swellable sponge as it function essentially as such by absorbing and/or imbibing fluid/water in order to swell).

Claim(s) 10Eckenhoff et al. (US 4,772,474) in view of Brunet (US 4,643,721), further in view of Faour et al. (US 2002/0102305 A1)
In regards to claim 10:
The automatic drug delivery device of claim 3, Eckenhoff does not appear to explicitly disclose the material of the dissolution membranes as disclosed. Eckenhoff in view of Faour teaches, wherein the first targeted dissolution membrane and the second targeted dissolution membrane are selected from a mixture of EUDRAGIT L100-55 and EUDRAGIT Plastoid B, pectin, guar gum, or a mixture of EUDRAGIT S100 and EUDRAGIT Plastoid B (Eckenhoff teaches Col 11:27-68 “Microporous materials are commercially available and they can be made by art known method… …In a presently preferred embodiment the microporous means or wall is formed in the environment of use from a precursor microporous means or wall forming material. This latter material contains a pore former that is removed from the precursor by eroding, dissolving or leaching a pore former therefrom, thus forming an operable microporous means or wall”. Col 12:53-col 13:29 “The expression, "pore former" includes pore forming solids and pore forming liquids… … The pore forming solids can have a size of about 0.1 to 200 microns and they include… …Organic compounds such as polysaccharides including sucrose, glucose, fructose, mannitol, mannose, galactose, addohexos, altrose, talose, sorbitol, and the like”. Faour teaches additional equivalent polysaccharides that would be suitable for use as the pore former of Eckenhoff, Para. 56 “Materials which are suitable for making the water soluble coatings of the invention include, by way of example and without limitation, water soluble polysaccharide gums such as carrageenan, fucoidan, gum ghatti, tragacanth, arabinogalactan, pectin, and xanthan” ).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the polysaccharide pore former taught by Eckenhoff to be pectin as Faour teaches pectin to be a water soluble equivalent under the broader group of polysaccharide’s taught by Eckenhoff. This would have been motivated as substitution of known equivalents and design choice. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Alan Igel Jr whose telephone number is (571)272-7015.  The examiner can normally be reached on Monday through Thursday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571)-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/M.A.I./Examiner, Art Unit 3783                                                                                                                                                                                                        
	
	
	/NATHAN R PRICE/           Supervisory Patent Examiner, Art Unit 3783